NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
METLAKATLA INDIAN COMMUNITY
5
\
Appellant, '
` v. -
KATHLEEN SEBELIUS, SECRETARY OF H-EALTH
AND HUMAN SERVICES,   -
Appellee. l `
2010-1378
AppeaI from the Civilian Board of C0ntract Appeals in
case n0. 282-ISDA, Administrative Judge Jeri Kaylene
SomerS.
ON MOTION
ORDER
Kathleen Sebe1ius, Secretary of Health and Hurnan
SerVices, moves for a 42-day extension of time, until
February 14, 2011, to file her brief due to settlement
negotiations,
Up0n consideration thereof
IT ls ORDERE:o THAT:

METLAKATLA INDlAN V. HHS
The motion is granted
DEC 29 2010
Date
cc: Geoffrey ll Strommer, Esq.
Jac0b A. Schunk, Esq.
S21
FoR THE COURT
/S/ Jan Horbaly
J an H0rba1y
Clerk
Fll£i' "
U.S. COURT _
me FEu€l§AiPc§l§l:'if1f0'l
L`£C 2 9 2010
.|AN HDRBAl.Y
CLERK